



EXHIBIT 10.4
PIONEER NATURAL RESOURCES COMPANY


May 19, 2016
Scott D. Sheffield
Dear Scott:
This letter will set out the understanding between you and Pioneer Natural
Resources Company (the “Company) in connection with your transition from the
role of Chairman of the Board and Chief Executive Officer (“CEO”) of the Company
to Executive Chairman.
At a meeting held on May 19, 2016, the Board of Directors of the Company (the
“Board”) approved your transition to the newly created position of Executive
Chairman of the Board, to be effective December 31, 2016 (the “Transition
Date”), on which date you would no longer serve as CEO. It is currently
contemplated by you and the Company that you will serve in the position of
Executive Chairman from the Transition Date until December 31, 2017, at which
time you will retire as an officer and employee of the Company (but continue to
serve as a non-employee director). In that connection, the Compensation and
Management Development Committee of the Board has approved the following
compensation arrangements for you, effective as of the Transition Date (subject
to the Company’s payroll practices maintained for all officers of the Company):
•
your base salary will remain at the same level as in effect immediately prior to
the Transition Date;

•
you will receive a bonus opportunity (as a percentage of your base salary) for
2017 (payable in 2018) at the same percentage as was in effect immediately prior
to the Transition Date;

•
the Committee expects that it will not approve the grant to you of a long-term
incentive plan award in respect of any period that you are serving as Executive
Chairman but not CEO; and

•
upon your retirement as an officer and employee of the Company, your
compensation shall transition to that of a nonemployee director, as determined
by the Board.





 




--------------------------------------------------------------------------------




You would be an employee and officer of the Company (but not the principal
executive officer if a new CEO is elected) for all purposes throughout the
period that you serve as Executive Chairman, including, without limitation, for
purposes of any long-term incentive plan awards granted to you, your Severance
Agreement and your Change in Control Agreement, and all such agreements shall
continue in full force and effect in accordance with their terms; provided that
you agree that the above compensation arrangements, and your transition to
serving solely as Executive Chairman, in and of themselves, do not give rise to
a right on your part to terminate your employment with the Company and its
subsidiaries for Good Reason for purposes of your Severance Agreement.
You further acknowledge that nothing in this letter shall be construed in any
way to limit the right of the Company to terminate your employment, with or
without cause, or for you to terminate your employment with the Company, with or
without reason, nor shall this letter limit your right to resign from the Board
at any time or limit the rights of the stockholders of the Company.
If you agree that the foregoing properly sets forth our understanding, please
sign both copies of this letter and return one executed copy to me, keeping the
other for your records.
Executed as of the date first above.




PIONEER NATURAL RESOURCES COMPANY




By:    /s/ Mark H. Kleinman
Mark H. Kleinman
Senior Vice President and General Counsel






Agreed and Accepted


/s/ Scott D. Sheffield


Scott D. Sheffield








2
 
